DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

3.        	In the applicant’s submission, claims 1, 10-11, and 20 were amended. Accordingly, claims 1-3, 5-8, 10-13, 15-18, and 20 are pending and being examined. Claims 1, 11, and 20 are independent form.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter 

5-1.	Regarding independent claim 1, the claim recites “receiving, by a computing device, frames of a source video, the frames of the sources video including a head and a face of a source actor; generating, by the computing device and based on the frames of the source video, sets of source pose parameters, [1] wherein the sets of the source pose parameters represent positions of the head of the source actor and facial expressions of the source actor in the frames of the source video; … [2] replacing, by a further neural network, identity information in the sets of source pose parameters with the target identity information; and [3] generating, by the computing device and based on the target identity information and the sets of source pose parameters, an output video...”. Thus, it is not clear to which “the sets of source pose parameters” that used to “[generate] an output video” refers. In other words, it is not clear whether “the sets of source pose parameters” that used to “[generate] an output video” at step [3] refers to “the sets of the source pose parameters represent positions of the head of the source actor and facial expressions of the source actor in the frames of the source video” at step [1] or “the sets of source pose parameters” wherein the “identity information in the sets of source pose parameters” has been replaced in step [2]. According to the wording of the claim, “the sets of source pose parameters” after step [2] is significantly different from ““the sets of source pose parameters” at step [1]. The claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore, is rejected under 35 U.S.C. 112(b).

5-2.	Regarding independent claims 11 and 20, each of them faces the same issue set forth in the rejection of claim 1 above, and thus is rejected under 35 U.S.C. 112(b).

5-3.	Likewise, the dependent claims of claims 1 and 11 are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5-8, 10-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al (US 2016/0078280, hereinafter “Tai”) in view of Olszewski et al (“High-Fidelity Facial and Speech Animation for VR HMDs”, ACM, 2016, hereinafter “Olszewski”). 

Regarding claim 1, Tai discloses a method for realistic head turns and face animation synthesis (the method for forming an output face image by adjusting the face shape/contour and facial features/expression from a source face image to approach the paired face shape and features from a corresponding target face image; see figs.4A-4C and fig.1), the method comprising: 
receiving, by a computing device, an image, the image including a head and a face of a source actor (receiving a target face image including a target (a movie star) face; see fig.4B, S102 of fig.1, and para.30); 
generating, by the computing device and based on the image, sets of source pose parameters (detecting the feature dimensions from the target face image; see S106 of fig.1, para.35—para.39), wherein the sets of the source pose parameters represent positions of the head of the source actor and facial expressions of the source actor in the image (wherein the feature features/dimensions extracted from the target face image include: “the size and the location of the face of source/target face image”, “contours of facial areas”, and “ratio or locations of facial areas”; see S106 of fig.1, para.35—para.39); 
receiving, by the computing device, at least one target image, the at least one target image including a target head and a target face of a target person (receiving a source face image including a source (a user) face; see fig.4A, S102 of fig.1, and para.30); determining, based on the at least one target image, target identity information associated with the target face of the target person (extracting and detecting the feature features/dimensions which include “face boundaries, contours of facial areas, ratios or locations of facial areas, facial textures or color tones analyzed from the facial features of the source face image and the target face image”; see S106 of fig.1, para.35); 
replacing, forming an output face image by adjusting the face shape/contour and facial features/expression from a source face image to approach the paired face shape and features from a corresponding target face image; see figs.4A-4C and fig.1); and 
generating, by the computing device and based on the target identity information and the sets of source pose parameters, an output video, wherein each frame of the output video includes an image of the target face in at least one frame of the output video, the image of the target face being modified based on at least one of the sets of the source pose parameters to mimic at least one of the positions of the head of the source actor and at least one of the facial expressions of the source actor (forming an output face image by adjusting the facial features from the source/user face image to approach the paired features from the target/actor face image; see S110 of fig.1, fig.4C, and para.44; wherein the feature features/dimensions include: “the size and the location of the face of source/target face image”, “contours of facial areas”, and “ratio or locations of facial areas”; see S106 of fig.1, para.35—para.39).

Tai does not explicitly disclose: limitation [1] wherein the target input (i.e., “the target face image”) is “a source video” having “frames of the sources video”, and “wherein the Tai is one face frame including a movie star’s face, and the source input of Tai is another face frame including a user’s face (see fig.4B, fig.4A, and para.30). However, the difference is obvious and straightforward for one of ordinary skill in the art. It is because a video is mere a combination of a sequence of frames/images. Or stated differently, the method of Tai can be directly applied to each frame of a video including a sequence of frames/images. 

As evidence, in the same field of endeavor, Olszewski does teach a convolutional neural network (CNN) for forming an avatar video based on a user video by adjusting the facial expression of the avatar in the avatar’s video frame “output” corresponding to the facial expression of the user in the user’s/target’s video It and It-1 frame number t=1,…N (see abstract lines 7-15; see also fig.5 and section 5). To determine the target identity information, the target video (see “previous frame” “target frame” of fig.5) are provide to the trained CNNs, the CNNs outputs the final real value vector (i.e., the final blendshape weights ᴪ (It)) which depict the target identity information (see fig.5, and Eq(6) section 5). Regarding limitation [2], Olszewski teaches a CNN that may replace identity information in the sets of source pose parameters with the target replacing the mouth and eye regions of an animated character with the mouth and eye regions of a human face; see fig. 3 Left).

It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Olszewski into the teachings of Tain by using a CNN for forming an output video based on an input video by adjusting the facial features of the output video corresponding the facial features of the input video as taught by Olszewski, in order to produce a video in real time facial and speech animation (Olszewski: see the title and abstract).

Regarding claim 2, 12, the combination of Tai and Olszewski discloses, wherein the target person is different from the source actor (Tai: see fig.4B and fing4A and the corresponding paragraphs).

Regarding claim 3, 13, the combination of Tai and Olszewski discloses, wherein the source pose parameters include at least one of: source key points corresponding to coordinates of facial landmarks of the source actor and parameters of a parametric facial expression model (Tai: extracting the facial features from the source/target face images; see S104-S106 of fig.1, fig.2A, and para.32—par.35).

Regarding claim 5, 15, the combination of Tai and Olszewski discloses, further comprises, prior to the generating the output video, averaging the source pose parameters representing the facial expressions in a pre-determined number of 

Regarding claim 6, 16, the combination of Tai and Olszewski discloses, wherein the generating the output video includes providing the target identity information and the sets of source pose parameters to a neural network configured to generate frames of the output video (Olszewski: balance the facial features between the two neighboring frames to generate the output video by the CNN; see fig.5 and section 5).

Regarding claim 7, 17, the combination of Tai and Olszewski discloses, wherein each frame of the output video is generated independently from the rest of the frames of the output video (Olszewski: balance the facial features between the two neighboring frames to generate the output video by the CNN; see fig.5 and section 5).

Regarding claim 8, 18, the combination of Tai and Olszewski discloses, wherein at least one frame of the output video is generated based on information extracted from at least one previously generated frame of the output video (Olszewski: wherein It-k, k=3; see Eq(4) in section 5).

Regarding claim 10, the combination of Tai and Olszewski discloses the method of claim 1, further comprising: prior to generating the output video: crop, based on the source pose parameters, at least one frame of the source video to obtain a further frame (e.g., Olszewski, each input frame is scaled to 65x58 and 33x29; see the last 

Regarding claim 11, 20, the subject matter of each of the claims essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Response to Arguments
9.	Applicant’s arguments, with respects to claim 1, filed on 02/18/2022, have been fully considered but they are not persuasive.

On pages 11-12 of applicant’s response, applicant argues: “Applicant respectfully submits that "two target frames" in Olszewski 's FIG. 5 belong to the same sequence of frames depicting the same person (see target frame and previous frames in FIG. 5).”

The examiner notes: in the first instance, as explained in the rejections of the claims under 35 U.S.C. 112(b), the amended independent claims 1, 11, and 20, face indefinite 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center 
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        3/14/2022